257.	 The delegation of the Mongolian People's Republic offers its sincere congratulations to the President on his unanimous election to the high post of President of the thirtieth session of the General Assembly, and expresses the hope that under his able guidance the present session will make a fresh contribution to the furthering of the process of the relaxation of international tensions and to the cause of translating into reality the noble ideals of the United Nations.
258.	Permit me also to express on behalf of the Mongolian delegation our gratitude to Mr. Bouteflika, the Minister for Foreign Affairs of Algeria, who has brilliantly discharged his duties as President of two sessions of the General Assembly.
259.	I should like also to take this opportunity to welcome the energetic efforts of our Secretary-General, Mr. Kurt Waldheim, to enhance the effectiveness of United Nations activities as well as to promote mutual understanding and co-operation among States.
260.	The present session of the General Assembly is taking place in a year which is of special significance for peoples of the whole world. This year, all progressive mankind has jubilantly celebrated the thirtieth anniversary of the great victory by the peoples and countries of the anti-Hitler coalition over fascism and militarism. This historic victory of global significance has become an illuminating landmark and has had a powerful impact on world history. It is, indeed, this landmark that produced the historic process that led to a cardinal shift in the balance of forces in favor of peace and progress, to a mighty growth of the national liberation movements and to the complete collapse of the colonial system of imperialism.
261.	The lessons drawn from the past war are both instructive and vitally important today. In this light we see the purposes and goals of the United Nations and the enhancement of the role and efficacy of its activities. The idea of creating a world organization that would be based on a firm alliance of peace-loving nations, and that would safeguard world peace and universal security, was born in the flames of great battles fought by freedom-loving peoples against the Fascist enslavers.
262.	The United Nations, the thirtieth anniversary of which we have just celebrated, declared as its prime objective "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind". Looking back on the three decades that have passed, we can state with confidence that the United Nations, as an important international instrument, has made a considerable contribution to the cause of preserving peace and security.
263.	It is remarkable that the thirtieth anniversary of the ending of the Second World War and the foundation of the United Nations is being commemorated in a new and more favorable international situation.
264.	Thanks to the consistent efforts by the countries of the socialist community and other peace-loving nations, the process of relaxation of international tension is gaining a more and more stable character and the principles of peaceful coexistence are increasingly applied in relations between States with differing social systems. On this basis, a tendency towards a fundamental transformation of international relations and the establishment of a new, just and democratic type of relations among States, as well as towards a new international economic order is gaining new strength.
265.	In the opinion of my delegation all this testifies to the gradual ripening of the objective prerequisites for a transformation of the whole system of international relations in such a manner as would reliably guarantee the independence and territorial integrity of all nations, and peaceful relations, equal and mutually beneficial co-operation among all States, large and small.
266.	The development of relations between the Soviet Union and the United States favorably influences the cause of furthering and deepening the process of relaxation of international tension. The periodic Soviet-American summit meetings and their fruitful and concrete results signify an important turning-point in further improvement of relations between the Soviet Union and the United States, and represent a tangible contribution to the cause of preventing a world war and preserving peace and international security.
267.	The process of relaxation of tension has found its most visible manifestation in Europe. The fruitful outcome of the Conference on Security and Co-operation in Europe marks the beginning of a new era in the process of detente, which has become the basic and prevailing trend in the political development of the world today. The Final Act, signed at the Conference at Helsinki, is a historic document of broad international significance. The Mongolian People's Republic assesses the results of the Conference as a great victory for all those who persistently stand for the consolidation of peace and international security, as a new convincing proof of the successful achievement of the program of peace set forth by the Soviet Union.
268.	The experience of the Conference on Security and Co-operation in Europe testifies to the fact that, with scrupulous and persistent efforts by nations, it is possible to find a common approach for, and mutually acceptable solutions to, even the most intricate and difficult problems. We entertain the hope that this positive experience of Europe will serve as a stimulus for the solution of similar problems in other continents.
269.	The greatest event of the year is the historic victory of the peoples of Viet Nam and Cambodia, which has demonstrated the collapse of the imperialist policy of aggression and support for the anti- popular regimes in the countries of Indo-China.
270.	The victory of the national liberation movements of the peoples of Viet Nam, Cambodia and Laos has put an end to a dangerous hotbed of tension in South-East Asia, has substantially changed the balance of power in this region in favor of peace- loving and progressive forces, and has also facilitated the over-all improvement of the international atmosphere.
271.	The Mongolian People's Republic, which has firmly sided with the courageous Vietnamese people in all stages of their heroic struggle, lends its full support to the application of the Democratic Republic of Viet Nam and the Republic of South Viet Nam for admission to the United Nations, considering
. that they have earned an inalienable right to be Members of our Organization as a result of their long and just struggle for peace, freedom and independence.
272.	The improvement of the international situation and the historic victory of the peoples of Indo-China provide favorable prospects for the consolidation of peace in Asia, which as a consequence of the policy of imperialist aggression in the post-war years has more than once become an arena of local warfare that threatened to grow into general conflict. The interests of the peoples of Asia and the cause of universal security demand that durable peace be established on this vast and most populous continent. To achieve this, it is necessary, first of all, to do away with all the areas of tension still existing in Asia.
273.	It is obvious that, without at least diminishing and removing the threat of wars, eliminating the hotbeds of conflict and creating a reliable system of security for all States, it is impossible successfully to solve the problems, common to many of the Asian countries, of overcoming the economic, scientific and technological lag and of ensuring speedy progress.
274.	My delegation considers that under these circumstances the creation of a system of collective security in Asia has become an urgent task of the day.
275.	The historic African-Asian Conference, held at Bandung in 1955, spoke out as far back as 20 years ago, for the transformation of Asia into a continent of peace and co-operation. The well-known principles of Bandung, together with other fundamental ideas and principles, could serve as a basis for peaceful interrelations among Asian States irrespective of differences in their social order.
276.	While standing for the strengthening of peace in Asia, we by no means ignore the complexity of existing problems on the continent and the difficulties in the way of creating a system of collective security that are caused by reasons of an objective and subjective nature.
277.	We are fully aware that it took almost a quarter of a century for the European nations to reach an agreement on questions of security and co-operation. And there is no doubt that in Asia, too, a certain time will be required to find a practical solution to this vitally important problem. But it is exactly the experience of Europe that persuades all of us that, only by persistent and consistent efforts by all States on the continent without exception is it possible to achieve those successes that have been obtained by the European nations in strengthening peace and security, mutual understanding and co-operation.
278.	The actions of those who attempt to deny the international significance of the European experience reveal them as ardent opponents of detente, striving to vitiate the efforts of peoples aimed at creating a stable basis for peace and international security, openly hamper the implementation of the idea of collective security in Asia, frustrate the emergence of constructive measures towards the limitation of the arms race and towards disarmament, in order to achieve their great Power aims of hegemony and expansionism joining with the most reactionary forces of imperialism.
279.	We are convinced that collective efforts aimed at the creation of a system guaranteeing the security of Asian States will yield results. In this connexion I should like to stress the importance of overcoming the spirit of disunity and distrust cultivated for centuries by colonizers and reactionaries in Asia. Therefore the normalization and development of bilateral and multilateral contacts among Asian States at all levels, as well as of a broad exchange of views on substantial problems for all of us, acquire greater significance.
280.	The Mongolian People's Republic supports the expansion and deepening of such contacts in the search for ways and means of ensuring Asian security on a collective basis, with the participation of all States of the continent.
281.	We consider that the United Nations, as a global organization for collective security, must make a worthy contribution to the cause of ensuring a durable peace in Asia.
282.	The Mongolian delegation cannot fail to express its concern over the continuing explosive situation in the Middle East, which threatens peace and security not only in Asia but all over the world.
283.	The Mongolian People's Republic considers that only the complete withdrawal of Israeli troops from all the Arab territories occupied in 1967, the safeguarding of the legitimate national rights of the Arab people of Palestine and the creation of conditions for ensuring the security of all States of the region will pave the way for a just solution of the Middle East problem. In our opinion, to find a solution to the whole complex of Middle East problems it will be necessary to reconvene, at an appropriate time, the Geneva Peace Conference in which the representatives of the PLO should participate on an equal footing with the other participants.
284.	We consider that the resolutions of the twenty- ninth session of the General Assembly, which supported the legitimate rights of the Arab people of Palestine and recognized the international status of the PLO, are of positive significance for rendering justice to the Arab people of Palestine.
285.	The positive settlement of the problems related to Korea occupies an important place in the strengthening of peace and security on the Asian continent. The peaceful reunification of Korea on a democratic basis, in full accord with the national aspirations of the Korean people, can be achieved only provided that the United States troops stationed in South Korea are withdrawn. Proceeding from that principle, the Mongolian delegation supports the adoption of the draft resolution on the creation of favorable conditions for converting the armistice into a durable peace in Korea and accelerating the independent and peaceful reunification of Korea [AI10I9I and Add.1-3].
286.	The situation in Cyprus remains unsettled. We believe that the problem of Cyprus should be solved in conformity with the well-known resolutions of the Security Council, without outside interference and on the basis of full respect for the sovereignty, independence and territorial integrity of the Republic of Cyprus.
287.	We consider that the process of relaxation of tensions will be set on the most solid foundation if further concrete and effective measures are taken to limit the arms race and to further disarmament. The continuing arms race is not only incompatible with the spirit and aims of the process of detente but it profoundly contradicts the interests of strengthening peace and security. Detente and disarmament are inseparable components of the machinery for strengthening peace and international security.
288.	It is necessary to note that positive changes in the world facilitate the adoption of co-ordinated measures to limit and check the arms race in order to pave the way for the solution of the most crucial problem facing mankind: general and complete disarmament.
289.	Due to the constructive efforts of the socialist countries and many other peace-loving States which ( have actively put forward concrete proposals, negotiations on disarmament problems today have a more tangible and practical content.
290.	My delegation notes with satisfaction that in recent years negotiations on disarmament have been notably intensified, both within the framework of the bodies already in existence and through new conferences and negotiations.
291.	One of the most important tasks in the struggle for disarmament remains the strengthening and ensuring in every possible way of the universality of international treaties and agreements now in force in the field of disarmament, in particular the Treaty on the Non-Proliferation of Nuclear Weapons. We should actively seek the strengthening of those treaties through universal adherence to and strict implementation of all their provisions. In this connexion we emphasize the positive significance of the Final Declaration of the Geneva Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. The participants in the Conference reaffirmed their firm support for the Treaty, their unfailing devotion to its principles and objectives and their commitment to implement, completely and more effectively, its provisions. It is important to note that in the Final Declaration adopted by the Conference [AIC.111068, annex /] there is a clear definition of the role that the Treaty has been called upon to play in international efforts aimed at preventing the further spread of nuclear weapons, halting the nuclear arms race, taking effective measures for nuclear disarmament and broader co-operation in the field of the peaceful uses of nuclear energy.
292.	The Mongolian People's Republic supports the establishment of nuclear-free zones in different parts of the world. We approach the problem of the establishment of such zones primarily from its close connexion with the provisions of the Treaty on the Non- Proliferation of Nuclear Weapons.
293.	The complete prohibition of nuclear tests has become a problem of great urgency and extreme importance. We consider that the complete cessation of nuclear-weapon tests in all environments, including underground tests, would greatly promote the achievement of the objective of nuclear disarmament; hence the delegation of the Mongolian People's Republic warmly welcomes and endorses the new initiative of the Soviet Union for the conclusion of a treaty on the complete and general prohibition of nuclear weapon tests.
294.	At present the progress of contemporary science and technology has reached such a level that these achievements could be used for purposes of development and manufacture of new types of weapons of mass destruction. In this connexion we fully support the proposal of the Soviet Union for the conclusion of an agreement on the prohibition of the development and manufacture of new types and systems of weapons of mass destruction and consider that proposal timely and urgent. To reach an understanding on concluding such an international instrument would represent a constructive contribution to the cause of
, curbing the arms race and promoting the supplementing of political detente with military detente.
295.	The delegation of the Mongolian People's Republic places particular importance on the identical drafts of a convention on the prohibition of military or any other hostile use of environmental modification techniques, which were submitted on 21 August by the Soviet Union and the United States in the Disarmament Committee [A110027, annex II, sects. 24 and 25], We consider that these drafts, being a concrete manifestation of effective co-operation between two great Powers, are also an important practical step towards the restriction of the arms race.
296.	We believe that the participation of all countries of the world, in the first place of all the nuclear Powers and States with considerable military potential, in the efforts to curb the arms race, is a necessary precondition for elaborating effective and radical measures in the field of disarmament.
297.	The Government of the Mongolian People's Republic actively supports the idea of convening a world disarmament conference. It stands for immediate practical preparation of the conference, which in our opinion should add a considerable impetus for bringing together and intensifying the efforts of all States in seeking new ways and means to solve various disarmament issues.
298.	The implementation of the resolution of the twenty-eighth session of the General Assembly on reduction of the military budgets of States permanent members of the Security Council by 10 per cent and the utilization of part of the funds thus saved to provide assistance to developing countries [resolution 3093 (XXVlll)], could serve the aims of further normalization of the international situation.
299.	Since the last session of the General Assembly many important events have taken place in the field of decolonization.
300.	My delegation welcomes the birth of new independent States—Mozambique, Cape Verde, Sao Tome and Principe and congratulates the representatives of those States on their admission to the United Nations. We consider that, with the final completion of the process of decolonization, one of the dangerous hotbeds of tension in international relations would be removed.
301.	It should be pointed out that in southern Africa there still exist strongholds of racism, where the indigenous population lives under the regime of apartheid, which has been resolutely condemned by the United Nations as a crime against mankind,
302.	The Mongolian People's Republic is for the full implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, the fifteenth anniversary of which is being commemorated today, as well as for a strict implementation of resolutions and conventions on decolonization and elimination of racial discrimination.
303.	We submit that the programme'Of action and concrete recommendation elaborated by many authoritative forums of Africa and non-aligned countries, and by the World Congress of Peace Forces held in Moscow, are of particular importance for the cause of complete decolonization and elimination of racial discrimination.
304.	Brutal repressions carried out by the Fascist junta in Chile against Chilean patriots and democratic and progressive forces in that country continue to evoke deep indignation and protest on the part of world public opinion. The Mongolian People's Republic resolutely condemns the gross violations of human rights and democratic freedoms in Chile. We demand that the Chilean junta stop its bloody repressions and immediately release Senator Luis Corvalan and other patriots of Chile.
305.	Detente creates favorable conditions for the development of mutually beneficial economic co-operation among States with different social systems. In turn, the development of just and mutually advantageous international economic relations constitutes a reliable material basis for further normalization of the international climate and for promoting an atmosphere of mutual trust among nations.
306.	In the final documents of the sixth and seventh special sessions, and the resolutions of the twenty- ninth session of the General Assembly, the close correlation between political and economic issues has been clearly formulated.
307.	The deterioration of the economic conditions of the developing countries as an immediate consequence of the discriminatory economic and trade policies of the imperialist Powers makes urgent the task of restructuring international economic relations in accordance with the requirements of developing truly equal and mutually advantageous co-operation among States.
308.	In this connexion my delegation supports the consistent implementation of the fundamental principles of the Declaration on the Establishment of a New International Economic Order, and the Charter of Economic Rights and Duties of States, which will be in keeping with the interests of all States, the developing countries above all.
309.	As is known, the Third United Nations Conference on the Law of the Sea still continues its deliberations. The Mongolian People's Republic being a land-locked country, has a special interest in a just solution to problems related to fuller realization of the essential rights of land-locked countries to free access to the sea and to the international sea-bed zones. At the same time the interests of both coastal and land-locked States should equally be taken into consideration.
310.	The positive role played by the United Nations in preventing a world war, its valuable contribution to the strengthening of international peace and security, have proved to be the major achievement of its 30 years of activity. This testifies once again to the vitality of the Charter of the United Nations that has stood the test of time. At present the Charter, in its existing form, continues to meet the requirements of the day and to serve the cause of universal peace and international security, in particular the needs of further promoting the process of detente. It also contributes to strengthening friendly relations and the development of mutually beneficial co-operation among States.
311.	The Government of the Mongolian People's Republic is of the opinion that under present circumstances the main objective of the States Members of the United Nations should be strict fulfillment of their obligations under the Charter. The Mongolian People's Republic will continue to exert its efforts towards further strengthening the role and effectiveness of the United Nations on the basis of strict observance of its Charter, and towards broader utilization of the vast potential embodied in the Charter.
312.	The relaxation of international tensions further enhances the prestige and role of the United Nations and assigns it new responsible tasks of developing and consolidating all the positive trends in the world, and of making them durable and irreversible.
313.	It is the hope of the Mongolian delegation that constructive and fruitful co-operation of the States Members of the United Nations, the realization of the provisions of the United Nations Charter, and due implementation of many positive decisions by the General Assembly, will still further strengthen the effectiveness of the United Nations and its authority in international affairs in the best interests of all peoples of the world.
